DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/912,694, filed March 6, 2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Specification
The disclosure is objected to because of the following informalities: because the specification does not reflect the current status of all related applications.  
Appropriate correction is required.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements and/or steps, the structural elements and/or steps listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	It is noted that claims 1-8 do not provide for a steps that define any method. Claims 1-8 do not contain any transitional phrase nor listing of elements indication what applicant intends to define the invention.
	As to the phrase “predefined arrangement”, it is noted that any arrangement can be labeled as “predefined” relative to some point in time or event. See also the term “predefined” in claim 7. 
	Claim Rejections - 35 USC § 101	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims do not provide for any listing of steps after a transitional phrase to ascertain what is required to define the respective inventions. Therefore, the examiner cannot ascertain what is the scope of the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing methods including specific steps involving a flat substrate and individual droplets and a mask defined by specific structural elements, does not reasonably provide enablement for a method that does not comprise any steps.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The claims as currently drafted do not provide for any positively claimed method steps such that one can ascertain the scope of the claims. 
As to applying Wands factors to the claims, the examiner asserts no such Wands analysis can be performed because the claims do not list any steps nor structurally elements for the examiner to reasonably ascertain what applicant is considered to define the invention, a method. Clearly, the specification is not enabled for a method that is not defined by any steps. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what is the scope of claims 1-8. The examiner can not ascertain the scope of the claims as currently drafted to perform any reasonable search. 
As to claims 1-8, the claims do not include any transitional phrase followed by any listing of active steps that would convey what steps (acts, actions, etc.) are required to be performed by anyone and/or anything to conduct a method.
As to claim 1, it is unclear what the phrase, “and have sedimented material enclosed in them” is meant to modify. It is unclear what the pronoun, “them” references. Furthermore, it is unclear what is required of a material for such material to be “sedimented”. If applicant intends for the method to comprise a sedimentation step, then the claim should clearly provide for such. 
The term "substantially above" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially above" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What may be considered substantially above to one person may not be considered as such to another and vice versa. Furthermore, it is unclear how two things can be above “each other”.  It would appear that applicant intends for an object and/or material to be located above another object and/or material. 
In claim 1,  it is unclear what the phrase, “in each case”, is meant to reference. 
In claim  1, it is unclear what the phrase, “as a result of …” is meant to reference. Furthermore, it is unclear what liquid is being refenced by the phrase, “which liquid”, and from where/what liquid is drawn from because no liquid has been previously mentioned. 
The term "regular pattern" in claim 3 is a relative term which renders the claim indefinite.  The term "regular pattern" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What may be considered a regular pattern to one person may not be considered as such to another and vice versa.
In claim 3, it is unclear what is the nexus of “individual droplets” to the prior mentioned individual droplets in claim 1. It is unclear if this is meant to reference the same or different individual droplets from those of claim 1. 
Claim 5 recites the limitation "the volume of one droplet".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what is the nexus of “one droplet” to the prior mentioned individual droplets in claim 1. It is unclear if the one droplet is within the individual droplets or not. 
The term "slightly relative" in claim 6 is a relative term which renders the claim indefinite.  The term "slightly relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What may be considered slightly relative to one person may not be considered as such to another and vice versa.
In claim 6, what is the nexus of “all individual droplets” to the prior mentioned individual droplets in claim 1. It is unclear if this is meant to reference the same or different individual droplets from those of claim 1. 
As to claim 7, it is unclear what is meant by “average droplet diameter” and what such is meant to reference. It is unclear if applicant is attempting refer to an attribute of a single droplet amongst the individual droplets or all of the individual droplets. Furthermore, it is unclear if by “average diameter” applicant is referring to value calculated via considering a single droplet that has multiple diameters or if applicant is referring to an average diameter as in considering the individual droplets have different diameters and one calculates an average diameter considering the total number of the individual droplets in view of the summation of all diameters of the total number of individual droplets. 
The term "slightly larger" in claim 7 is a relative term which renders the claim indefinite.  The term "slightly larger" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What may be considered slightly larger to one person may not be considered as such to another and vice versa.
In claim 7, it is unclear what is the nexus of the “an indention or hole” to the prior mentioned “indentations or holes” in claim 1. It is unclear if the “an indentation or hole” is within the indentations or holes or not.
In claim 8, what is the nexus of “the droplets” to the prior mentioned individual droplets in claim 1. It is unclear if this is meant to reference the same or different droplets from the individual droplets of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798